Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  	Claims 1-29 are pending.
Allowable Subject Matter
3.	Claims 1-29 are allowed.

4.  	The following is a statement of reasons for the indication of allowable subject matter. 

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…wherein, during execution of the transaction, the coordinating engine instance causes: 
the first host to store the update in the primary duplica; and 
the second host to store the update in the secondary duplica; 
causing the transaction to enter a preparing state, including: 
the coordinating engine instance storing data that indicates the transaction is in a preparing state; and 
the coordinating engine instance sending a prepare message to the second host;
in response to the prepare message, the second host storing data to indicate that the transaction is in a preparing state and determining a prepare timestamp for the update to the secondary duplica; 
while the transaction is in the preparing state, the second host receiving a read request to read the particular data item as of a particular snapshot time; 
if the particular snapshot time is less than the prepare timestamp for the update, then the second host allowing the read request to read a pre-update version of the particular data item that existed before the update to the secondary duplica; 
if the particular snapshot time is greater than the prepare timestamp, then: the second host sending an increase-clock message to the coordinating engine instance to cause a first logical clock used by the coordinating engine instance to be set to an updated value that is at least as high as the particular snapshot time; and 
after sending the increase-clock message, the second host allowing the read request to read the pre-update version of the particular data item; and 
when the transaction commits, assigning the transaction a commit time that is as least a high as the updated value.”, in combination with the other claimed limitations.   

With respect to the independent claim 5, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…executing a transaction that: 
performs a first update to a first version of a first data item in the first slice; and 
performs a second update to a first version of a second data item in the second slice; 
wherein executing the transaction includes: 
the first host storing the first update in the first primary duplica; 
the first host causing the second host to store the first update in the second primary duplica; 
the third host storing the second update in the second primary duplica; and 
the third host causing the fourth host to store the second update in the second secondary duplica.”, in combination with the other claimed limitations.

With respect to the independent claim 20, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…wherein, during execution of the transaction, the coordinating engine instance causes: 
the first host to store the update in the primary duplica; and 
the second host to store the update in the secondary duplica; 
causing the transaction to enter a preparing state, including: 
the coordinating engine instance storing data that indicates the transaction is in a preparing state; and 
the coordinating engine instance sending a prepare message to the second host;
in response to the prepare message, the second host storing data to indicate that the transaction is in a preparing state and determining a prepare timestamp for the update to the secondary duplica; 
while the transaction is in the preparing state, the second host receiving a read request to read the particular data item as of a particular snapshot time; 
if the particular snapshot time is less than the prepare timestamp for the update, then the second host allowing the read request to read a pre-update version of the particular data item that existed before the update to the secondary duplica; 
if the particular snapshot time is greater than the prepare timestamp, then: the second host sending an increase-clock message to the coordinating engine instance to cause a first logical clock used by the coordinating engine instance to be set to an updated value that is at least as high as the particular snapshot time; and 
after sending the increase-clock message, the second host allowing the read request to read the pre-update version of the particular data item; and 
when the transaction commits, assigning the transaction a commit time that is as least a high as the updated value.”, in combination with the other claimed limitations.

With respect to the independent claim 21, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…executing a transaction that: 
performs a first update to a first version of a first data item in the first slice; and 
performs a second update to a first version of a second data item in the second slice; 
wherein executing the transaction includes: 
the first host storing the first update in the first primary duplica; 
the first host causing the second host to store the first update in the second primary duplica; 
the third host storing the second update in the second primary duplica; and 
the third host causing the fourth host to store the second update in the second secondary duplica.”, in combination with the other claimed limitations.

Dependent claims 2-4, 6-19, 22-29 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The best prior art found was the following:
“Oracle Database using Oracle Sharding 18c” by Beecher et. al. (hereafter Beecher), the reference was provided in the pct/us2021/053822 and ids filed 3/28/2022.  The relevant sections provided were section 1.1 provides for fig. 1-1 shows a table horizontally partitioned across three shards (slices).  Section 7.2 and fig. 7-1 provides for how data guard replication is used with system managed sharding.   There is a shardgroup 2 being a primary (primary duplica)and  shardgroups 3 (secondary duplicas).  Further indicating in 7-1 that standbys may be deployed locally or remotely, and when using oracle active data guard can also be open for read-only access. Section 6.2.6 at around 6-15 discloses dlm statement that affects only one shard or multiple single shard dmls can be performed on different shards, and that for multi shard dml, the coordinator uses database link, starts a distributed transaction and performs two phase commit to guarantee the consistency of the distributed transaction.   Beecher does not provide the limitations of claim 1 and 20 noted above.    Beecher further disclosed in particular fig. 7-2 which would provide broadly for the first plurality of duplicas having the first primary and first secondary duplicas, the second plurality of duplicas having the second primary and second secondary duplicas, and accounts for first through fourth hosts.  Beecher does not provide the limitations of claims 5 and 21 noted above.

Other references considered: 
EP 0567999 A2 / U.S. 5452445 by Hallmark et. al. (hereafter Hallmark) discloses a two phase commit as well much like UA above.  Hallmark further details use of time stamps.  Hallmark does not go into details of using a shard database but does provide for use in distributed databases.  Of relevance is figure 4 in which a distributed read request is provided.  A start time is compared to a prepare phase time, and if the start time is less than the prepare time then read the previous version.  If the start time is greater than the prepare time then the system checks whether a commit time is known, if the start time is greater than the commit time, then read the committed data and if the start time is not greater than the commit time then read the previous version.  Hallmark while provides for a read request accommodating for timestamps such as commit, start, and prepare timestamps.  Hallmark fig. 4 is not in regards to an update transaction.  Hallmark does not disclose the limitations of claim 1, 5, 20 and 21 noted above in detail. 
“commitment protocols on sharded databases” by Unknown Author (hereafter UA) provided in the ids filed 3/28/2022.  In particular, pages 5-6 wherein it discusses two-phase commit in sharded DB.  While UA discloses operations op1 and op2 of a transaction are run on server 1 and server 2 wherein the data is sharded.  At best, UA discloses running a dml statement (deduct money from source account on server 1 and add money to destination account on server 2) on a sharded database which is too generic for what the claim calls for.  Furthermore, in the two-phase commit of UA, it must confirm back with a client in order to commit transactions, of which the claims do not indicate it is doing.  UA does not provide the limitations of claims 1 and 20 noted above in clear and concise terms.  UA further does not disclose the limitations of claims 5 and 21 noted above.
US Patent Application Publication 20060036655 by Lastovica et. al. (hereafter Lastovica discloses providing snapshots of rows of a database, 0033-0041.  Wherein Fig. 1 the snapshots 116 are snapshots of rows of a database in a chain stored in short term memory and copied over to longer term memory.  Lastovica does not disclose the limitations of claims 1, 5, 20, and 21 as noted above.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL PHAM/Primary Examiner, Art Unit 2167